IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Opinion Number: __________

Filing Date: July 25, 2013

Docket No. 32,713

HORACE BOUNDS, JR.,

       Plaintiff-Petitioner,

v.

STATE OF NEW MEXICO, ex rel.
JOHN R. D’ANTONIO, JR., New Mexico State Engineer,

       Defendant-Respondent.

and

Docket No. 32,717

NEW MEXICO FARM & LIVESTOCK BUREAU,

       Intervenor-Petitioner,

v.

STATE OF NEW MEXICO, and JOHN R. D’ANTONIO, JR.,
NEW MEXICO STATE ENGINEER,

       Defendants-Respondents

ORIGINAL PROCEEDINGS ON CERTIORARI
J.C. Robinson, District Judge

Law Office of Beverly Singleman
Beverly J. Singleman
Mesilla Park, NM

Miller Stratvert, P.A.
Joshua L. Smith
Las Cruces, NM

                                    1
for Petitioner Horace Bounds

Hennighausen & Olsen, L.L.P.
Arnold J. Olsen
Alvin F. Jones
Jeff Grandjean
Roswell, NM

for Petitioner New Mexico Farm & Livestock Bureau

D.L. Sanders
Martha Clark Franks
Santa Fe, NM

for Respondents

Eugene I. Zamora
Marcos D. Martinez
Santa Fe, NM

for Amicus Curiae City of Santa Fe

Calvert Menicucci, P.C.
Sean R. Calvert
Albuquerque, NM

Kegler, Brown, Hill & Ritter, Co. L.P.A.
Donald W. Gregory
Jeremiah E. Thomas
Columbus, OH

for Amicus Curiae National Ground Water Association

Peifer, Hanson & Mullins, P.A.
Tiffany Elaine Dowell
Albuquerque, NM

Law Offices of Jesse J. Richardson, Jr.
Jesse J. Richardson, Jr.
Blacksburg, VA

for Amicus Curiae Water Systems Council

Taylor & McCaleb, P.A.

                                           2
Jolene Lucille McCaleb
Elizabeth Newlin Taylor
Corrales, NM

for Amicus Curiae New Mexico Ground Water Association

Law & Resource Planning Associates, P.C.
Charles Thomas DuMars
Stephen Curtice
Albuquerque, NM

for Amici Curiae 4 Daughters Land & Cattle Company, Great Western Ranch, LLC, Sanders
Land & Cattle, Inc.

                                         OPINION

BOSSON, Justice.

{1}     Horace Bounds is a rancher and farmer in the Mimbres basin in southwestern New
Mexico, a fully appropriated and adjudicated basin. Bounds, joined by the New Mexico
Farm and Livestock Bureau (collectively Petitioners), brought a facial constitutional
challenge against the New Mexico Domestic Well Statute (DWS), NMSA 1978, Section 72-
12-1.1 (2003), which requires the State Engineer to issue domestic well permits without
determining the availability of unappropriated water. Petitioners contend that the DWS
violates the New Mexico constitutional doctrine of prior appropriation as well as due process
of law. Petitioners’ arguments persuaded the district court but not the Court of Appeals,
which reversed in a published opinion. Agreeing with the substance of that opinion, we
affirm the Court of Appeals. For the reasons that follow, we hold that the DWS does not
violate either the doctrine of prior appropriation set forth in the New Mexico Constitution
or the guarantees of due process of law.

BACKGROUND

{2}     Bounds has the adjudicated right to irrigate 157.63 acres of farm and ranchland with
some of the most senior surface water rights along the Upper Mimbres. At the time of this
suit, Bounds had fewer than 100 head of cattle, and much of his water rights were used for
irrigated pasture to support the herd; the primary purpose of the farm is livestock feed.

{3}      This case began on June 15, 2006, when Bounds filed an action for declaratory
judgment in the Sixth Judicial District Court. The first count of his complaint asked the
district court to declare the DWS unconstitutional because it requires the State Engineer to
issue domestic well permits without regard to the availability of unappropriated water, to the
detriment of senior water users and in violation of the doctrine of prior appropriation. The
second count sought a declaration that the issuance of domestic well permits under the DWS

                                              3
constitutes a taking of vested property rights without compensation, in violation of the
United States Constitution, the New Mexico Constitution, and 42 U.S.C. § 1983 (2006).
Finally, Bounds sought an injunction preventing the State Engineer from issuing new
domestic well permits without first determining that unappropriated water is available.

{4}     Before he filed this suit asking the district court to enjoin the State Engineer from
issuing further permits under the DWS, Bounds took full advantage of the statute’s simple
permitting procedures. According to the record, he currently has five domestic and livestock
wells, most recently drilled in 2005 and all acquired under the same permitting process that
Bounds now challenges. Bounds also enjoyed the benefit of this statute when he subdivided
and sold a portion of his farm in 1998. According to the State Engineer, the twelve-lot
“subdivision was approved by Grant County, New Mexico, for the sale of individual lots to
be served by domestic wells.” Jo Bounds, Horace’s wife, testified that four of the twelve lots
have been developed, leaving five to eight lots yet to drill domestic wells.

{5}     The New Mexico Farm and Livestock Bureau (NMFLB) filed a motion to intervene.
NMFLB is an independent, nongovernmental entity that represents over 14,000 farm and
ranch families, and advocates on their behalf in the state Legislature as well as in state and
federal courts. The district court granted the motion to intervene.

{6}     After the case was delayed for reasons not relevant to this appeal, the State Engineer
filed a motion for summary judgment. The State Engineer argued that the DWS “is a clear
expression of legislative intent to treat certain necessary water uses differently,” and that
“[i]n creating this distinction, the Legislature has articulated a class of uses of public water
that is reasonably subject to treatment outside the scope of the general scheme of
appropriations.” Thereafter, the parties stipulated to allowing the court to decide the legal
issues presented on the pleadings, record, and evidence submitted.

{7}     The district court ultimately concluded that the DWS is unconstitutional as a matter
of law “because it creates an impermissible exception to the priority administration system.”
The court reasoned that “[i]t is not logical, let alone consistent with constitutional
protections, to require the [State Engineer] to issue domestic well permits without any
consideration of the availability of unappropriated water or the priority of appropriated
water.” In addition, the court found a lack of evidence to support Bounds’ claim of
impairment of existing rights or his claim to related monetary damages. The court dismissed
Bounds’ takings claim. The State Engineer appealed the district court’s constitutional ruling
to the Court of Appeals.

{8}      Reversing the district court, the Court of Appeals declared that the prior
appropriation doctrine, enshrined in Article XVI of the New Mexico Constitution, is “a
broad priority principle, nothing more,” an observation that has caused consternation among
New Mexico’s water community. Bounds v. State, 2011-NMCA-011, ¶ 37, 149 N.M. 484,
252 P.3d 708. Noting that the prior-appropriation doctrine in the New Mexico Constitution
is not self-executing, the Court of Appeals observed that “a particular priority administration

                                               4
process is not dictated by the priority doctrine but instead is in the Legislature’s hands
pursuant to its authority to enact statutes providing for the administration of appropriation
and use of surface and groundwater.” Id. ¶ 42. Ultimately, the Court of Appeals concluded
that

        the priority doctrine [in the New Mexico Constitution] is not a system of
        administration. It does not dictate any particular manner of administration
        of appropriation and use of water or how senior water rights are to be
        protected from junior users in time of water shortages. That the Legislature
        determines that domestic well permits are to be issued upon application
        without prior evaluation of water availability or impairment is not, in and of
        itself, a per se violation of the priority doctrine or of the Legislature’s
        constitutional duty to assure that senior water rights are protected under the
        priority doctrine. Although a basin is considered fully appropriated with no
        unappropriated water available, we do not see how the Legislature is
        forbidden under a facial constitutional attack from nevertheless enacting an
        exception to its existing statutory regime permitting additional appropriation
        for domestic purposes as long as senior water rights are not in fact impaired
        or subject to impending impairment . . . .

Id. ¶ 45.

{9}    Bounds and NMFLB filed separate petitions for certiorari to review both the holding
and the reasoning of the Court of Appeals opinion in light of its broad public policy
implications, which this Court granted. See 2011-NMCERT-001, 150 N.M. 558, 560, 263
P.3d 900, 902. For the reasons that follow, we affirm the facial constitutionality of the
DWS.

DISCUSSION

A.      Standard of Review

{10} Petitioners present two basic arguments for consideration. First, because the DWS
requires the State Engineer to issue domestic well permits without regard to whether
unappropriated water is available, the DWS creates an impermissible exception to the
language of Article XVI, Section 2 of the New Mexico Constitution which states that
“priority of appropriation shall give the better right.” Second, a failure to provide notice and
an opportunity to be heard prior to issuing a domestic well permit violates Petitioners’ due
process rights.1


        1
        Other arguments, such as equal protection, are mentioned in the briefing but not
developed. We decline to address such arguments. See, e.g., State v. Clifford, 117 N.M.
508, 513, 873 P.2d 254, 259 (1994) (“[T]his Court will not review issues raised in appellate

                                               5
{11} Each of these arguments presents a constitutional challenge to the DWS. A
constitutional challenge to a statute is reviewed de novo. Tri-State Transmission &
Generation Ass’n v. D’Antonio, 2012-NMSC-032, ¶ 11, 289 P.3d 1232. ‘“It is well settled
that there is a presumption of the validity and regularity of legislative enactments.’” State
ex rel. Udall v. Pub. Emps. Ret. Bd., 120 N.M. 786, 788, 907 P.2d 190, 192 (1995) (quoting
Espanola Hous. Auth. v. Atencio, 90 N.M. 787, 788, 568 P.2d 1233, 1234 (1977)). We will
uphold a statute “unless we are satisfied beyond all reasonable doubt that the Legislature
went outside the bounds fixed by the Constitution in enacting the challenged legislation.”
Id. We do not “inquire into the wisdom or policy of an act of the Legislature.” Id. Rather,

       [w]e presume that the Legislature has performed its duty, and kept within the
       bounds fixed by the Constitution. Further, if possible, we will give effect to
       the legislative intent unless it clearly appears to be in conflict with the
       Constitution. We will not question the wisdom, policy, or justness of a
       statute, and the burden of establishing that the statute is invalid rests on the
       party challenging the constitutionality of the statute. An act of the
       Legislature will not be declared unconstitutional in a doubtful case, and . . .
       if possible, it will be so construed as to uphold it.

State ex rel. Office of State Eng’r v. Lewis, 2007-NMCA-008, ¶ 37, 141 N.M. 1, 150 P.3d
375 (alteration in original) (internal quotation marks and citations omitted).

B.     Preliminary Matters

{12}   Petitioners’ first argument is relatively straightforward. As NMFLB explains,

       [i]n 1972, the State Engineer declared the Mimbres Basin to be closed and
       as such, no additional water was available for appropriation. Thus, when the
       State Engineer made the determination that no additional water was available
       for appropriation, he became bound by the constitutional provisions of N.M.
       Const. art. XVI, §§ 1, 2, and 3, and NMSA 1978, § 72-12-4. No further
       permits could be issued for the appropriation of groundwater in the Mimbres
       Basin.

Accordingly, the argument goes, if the DWS requires the State Engineer to issue domestic
well permits when there is no additional water available for appropriation, the statute must
necessarily impact senior water users whose rights are secured by the New Mexico
Constitution. As an initial matter, we address certain basic flaws in this and other arguments
advanced by Petitioners.

{13}   First and foremost, Petitioners have brought a facial challenge. In the district court,



briefs that are unsupported by cited authority.”).

                                              6
Bounds was unable to show any actual injury, any impairment of his existing senior rights
as a result of the DWS. Accordingly, Bounds was unable to pursue an as-applied challenge
in which specific facts would be relevant and was left with only a facial challenge.

{14} However, the facts laid out above—relating specifically to Bounds’ situation in the
Mimbres basin—are not relevant in a facial challenge.2 Generally, “[i]n a facial challenge
to [a statute], we consider only the text of the [statute] itself, not its application; whereas, in
an as-applied challenge, we consider the facts of the case to determine whether application
of the [statute] even if facially valid deprived the challenger of a protected right.” Vill. of
Ruidoso v. Warner, 2012-NMCA-035, ¶ 5, 274 P.3d 791 (citing Field Day, LLC v. Cnty. of
Suffolk, 463 F.3d 167, 174-75 (2d Cir. 2006)). Looking at the specific situation in the
Mimbres basin—a fully appropriated and fully adjudicated basin—would require us to
review the DWS as applied to Bounds, or at least as applied to the basin, and Bounds was
unable to prove that the DWS caused any specific injury to himself or others.

{15} Second, a separate argument advanced by Bounds—that the issuance of further
permits in the Mimbres basin necessarily impairs senior water users—would require this
Court, in order to rule for Petitioners, to hold that a new domestic well permit for taking
water in a fully appropriated basin, even for only one well, constitutes impairment as a
matter of law. Yet, under our well-established case law, this Court has repeatedly rejected
the notion of impairment as a matter of law, or per se impairment as it has been called in the
past. See Mathers v. Texaco, Inc., 77 N.M. 239, 245-46, 421 P.2d 771, 776-77 (1966);
Montgomery v. Lomos Altos, Inc., 2007-NMSC-002, ¶¶ 21-25, 141 N.M. 21, 150 P.3d 971.
In Montgomery we explicitly stated that

        this Court has refused to make any bright-line rule regarding what constitutes
        impairment. “[T]he question of impairment of existing rights is one which
        must generally be decided upon the facts in each case, and . . . a definition of
        ‘impairment of existing rights’ is not only difficult, but an ‘attempt to define
        the same would lead to severe complications.’”

Montgomery, 2007-NMSC-002, ¶ 21 (alterations in original) (quoting Mathers, 77 N.M. at
245, 421 P.2d at 776). Accordingly, there can be no constitutional challenge to the statute
without at least a specific probability of impairment in a given case. The constitutional
principles of prior appropriation are not in peril when senior water users cannot demonstrate


        2
         Bounds spent a portion of his briefing arguing that the Court of Appeals ignored the
district court’s findings of fact and we should defer to such findings. But, “where the
challenging party has chosen to mount only a facial challenge, the facts of his or her
particular case do not affect our review.” Jackson v. City of Chi., 975 N.E.2d 153, 163 (Ill.
App. Ct. 2012). The findings of fact made by the district court are certainly not due any
deference by an appellate court when answering the purely legal question of a facial
challenge.

                                                7
a concrete risk of impairment—that they are in danger of losing the very water guaranteed
them by that same prior appropriation doctrine.

{16} Under our precedent, we could decline to reach the merits of this case. That said,
however, we exercise our discretion to decide these important issues. As we stated in City
of Albuquerque v. Campos, “[i]f, as in the present case, the questions of public importance
are likely to recur, . . . reason exists for the exercise by this court of its inherent discretion
to resolve those questions.” 86 N.M. 488, 491, 525 P.2d 848, 851 (1974).

{17} In the present case, it would make little sense to dismiss Petitioners’ claims because
the issues would remain. We would merely be forcing these parties or others to litigate the
same issues from the beginning, but in an as-applied challenge, all the while the legal
questions regarding the constitutionality of the DWS statute would remain.

{18} In addition, we have a Court of Appeals opinion that should be addressed. Before
the Court of Appeals, the State Engineer expressed a public-interest “preference” that the
judiciary “reach and decide the constitutional issue,” a preference to which we are not bound
but one which we afford due respect. See Bounds, 2011-NMCA-011, ¶ 13. Rather than
avoid these difficult but important legal issues, we choose to decide them now as they were
briefed by Petitioners and addressed by the State Engineer. We will consider Petitioners’
argument as a facial challenge in relation to a fully appropriated, closed, and adjudicated
basin.

C.      Relevant Legal Framework—the New Mexico Constitution, Statutes, and
        Regulations

{19} Embedded in the New Mexico Constitution are some of the most basic and universal
principles of prior appropriation. These include the right to appropriate public waters for
beneficial use, one of the defining features of prior appropriation. See A. Dan Tarlock, The
Future of Prior Appropriation in the New West, 41 Nat. Res. J. 769, 770 (2001). Article
XVI, Section 2 of the New Mexico Constitution reads: “The unappropriated water of every
natural stream, perennial or torrential, within the state of New Mexico, is hereby declared
to belong to the public and to be subject to appropriation for beneficial use, in accordance
with the laws of the state. Priority of appropriation shall give the better right.” It is the
language “[p]riority of appropriation shall give the better right” that renders the DWS
unconstitutional, according to Petitioners, because the statute requires the State Engineer to
issue domestic well permits even in the face of a fully appropriated water basin.

{20} In 1953, the New Mexico Legislature passed the predecessor to the current DWS.
N.M. Laws 1953, ch. 61, § 1. Similar to the present DWS, then codified at NMSA 1953,
Section 75-11-1 (1953), the exemption read, in part, as follows:

        By reason of the varying amounts and time such water is used and the
        relatively small amounts of water consumed in the watering of livestock, in

                                                8
       irrigation of not to exceed one [1] acre of noncommercial trees, lawn or
       garden; in household or other domestic use, and in prospecting, mining or
       construction of public works, highways and roads or drilling operations
       designed to discover or develop the natural resources of the state of New
       Mexico, application for any such use shall be governed by the following
       provisions,

               Any person, firm or corporation desiring to use any of the waters
       described in this act for watering livestock, for irrigation of not to exceed one
       [1] acre of noncommercial trees, lawn, or garden; or for household or other
       domestic use shall make application or applications from time to time to the
       state engineer on a form to be prescribed by him. Upon the filing of each
       such application, describing the use applied for, the state engineer shall issue
       a permit to the applicant to so use the waters applied for.

Id. (emphasis added). Thus, wells for “household or other domestic use,” along with other
minimally consumptive uses, required an application with certain disclosures, but the
language “shall issue” made the permit automatic without publication and notice to other
users.

{21} The statute remained largely unchanged until 2003. In that year, the Legislature split
the statute into separate sections for domestic, livestock, and temporary uses. The new
version of NMSA 1978, Section 72-12-1 (2003) remained a policy statement, features
language similar to the previous version, and now reads as follows:

               The water of underground streams, channels, artesian basins,
       reservoirs or lakes, having reasonably ascertainable boundaries, is declared
       to belong to the public and is subject to appropriation for beneficial use. By
       reason of the varying amounts and time such water is used and the relatively
       small amounts of water consumed in the watering of livestock; in irrigation
       of not to exceed one acre of noncommercial trees, lawn or garden; in
       household or other domestic use; and in prospecting, mining or construction
       of public works, highways and roads or drilling operations designed to
       discover or develop the natural resources of the state, application for any
       such use shall be governed by the provisions of Sections 72-12-1.1 through
       72-12-1.3 NMSA 1978.

The portion dealing with domestic wells was recodified to NMSA 1978, Section 72-12-1.1
(2003). It states that

              A person, firm or corporation desiring to use public underground
       waters described in this section for irrigation of not to exceed one acre of
       noncommercial trees, lawn or garden or for household or other domestic use
       shall make application to the state engineer for a well on a form to be

                                              9
       prescribed by the state engineer. Upon the filing of each application
       describing the use applied for, the state engineer shall issue a permit to the
       applicant to use the underground waters applied for; provided that permits for
       domestic water use within municipalities shall be conditioned to require the
       permittee to comply with all applicable municipal ordinances enacted
       pursuant to Chapter 3, Article 53 NMSA 1978.

Section 72-12-1.1 (emphasis added).3

{22} By contrast, NMSA 1978, Section 72-12-3 (2001), sets out the permitting process
prescribed for most other ground water appropriations, such as those for agricultural and
industrial use, but which does not apply to permits for domestic wells. According to Section
72-12-3 (D), the State Engineer is required, upon the filing of an application, to cause notice
to be published in a newspaper. Thereafter, any person claiming that the new appropriation
will impair existing water rights must be allowed to protest the application. Id. Even if no
one objects,

       the state engineer shall, if he finds that there are in the underground stream,
       channel, artesian basin, reservoir or lake unappropriated waters or that the
       proposed appropriation would not impair existing water rights from the
       source, is not contrary to conservation of water within the state and is not
       detrimental to the public welfare of the state, grant the application and issue
       a permit to the applicant to appropriate all or a part of the waters applied for,
       subject to the rights of all prior appropriators from the source.

Section 72-12-3(E). According to Petitioners, the requirements of notice, opportunity to be
heard, and prior determination of unappropriated waters or lack of impairment found in
Section 72-12-3 are required by the New Mexico Constitution to be applied to domestic
wells as well.

{23} In 2006, the State Engineer promulgated regulations specifically for domestic wells.
See 19.27.5 NMAC (8/15/2006, as amended through 10/31/2001). These regulations allow
the State Engineer to manage domestic wells in various ways. For example, 19.27.5.13
NMAC subjects domestic wells to certain conditions of approval, the most important of
which is curtailment to protect existing water rights in times of shortage: “The right to divert
water under [a domestic well] permit is subject to curtailment by priority administration as
implemented by the state engineer or a court.” 19.27.5.13(B)(11) NMAC.


       3
         The Court thanks 4 Daughters Land & Cattle Company, Great Western Ranch, LLC,
and Sanders Land & Cattle, Inc. for their collectively filed amicus brief discussing these
issues in relation to livestock wells. While we recognize many similarities between the
permitting procedures for these wells and domestic wells, we decline to discuss how the
principles discussed in this Opinion relate to livestock wells at this time.

                                              10
{24} In addition to imposing conditions upon domestic well permits, the regulations also
provide for the State Engineer to “declare all or part of a stream connected aquifer as a
domestic well management area to prevent impairment to valid existing surface water
rights.” 19.27.5.14 NMAC (emphasis added). This and other regulations allow the State
Engineer to declare a management area and create specific administrative guidelines for that
particular basin to ensure that senior surface water users are not harmed by junior domestic
wells. See 19.27.5.14(A). In addition, the regulations significantly reduce the maximum
diversion from new domestic wells in the management area to 0.25 acre-feet per year or even
less, as required by the State Engineer. See 19.27.5.14(C).

{25} With this background in mind regarding the relevant statutes, regulations, and
constitutional provisions, we now turn to Petitioners’ allegations of facial
unconstitutionality.

D.      The DWS Is Not Facially Unconstitutional

{26} Looking at the language in Article XVI, Section 2 of the New Mexico Constitution
upon which Petitioners rely—“[p]riority of appropriation shall give the better right”—it is
clear that priority administration, including curtailment when justified, is what this Section
mandates. “Shall give the better right” is a phrase meant to apply to two existing, yet
competing, water rights. This phrase implies that two rights are at issue, since if there were
only one right, that right could not be better, as there would be nothing to be better than.
“Priority of appropriation” tells us how to determine which right is better. Thus, the entire
phrase “priority of appropriation shall give the better right” is meant to dictate how conflicts
between water users can be resolved—by priority administration—in which junior users are
diminished or cut off when necessary in favor of senior users. In short, this language means
that priority administration—exactly what Petitioners desire to protect their senior water
rights—may be used to determine how water is allocated in times of shortage. This language
deals with how rights, already acquired, will be administered.

{27} This portion of the New Mexico Constitution does not mandate any particular
permitting procedure. In fact, this language does not appear to pertain to how one acquires
a water right, as opposed to how that right is used and administered.

{28} The DWS, on the other hand, is a permitting statute. It dictates the procedure for
how one acquires a permit to drill a domestic well. The DWS does relieve the applicant
from certain statutory requirements that are applied to other applications for water rights.
The statute does not, however, dictate how the permit is administered. In fact, the DWS is
entirely silent as to how permits issued under that statute are administered. Nothing in the
language of the DWS prevents domestic well permits from being administered in the same
way as all other water rights, including priority administration—exactly what Article XVI,
Section 2 of the New Mexico Constitution requires.

{29}   Theoretically, the State Engineer could issue a domestic well permit and immediately

                                              11
administer priority to curtail diversion under that permit. While this might seem absurd at
first glance, further examination suggests otherwise. In such an instance, a permit—even
if temporarily inoperative—would give the applicant a priority date. Should conditions in
the particular basin change, curtailment by priority administration could be lifted, and the
permit holder could then divert water under that permit with a priority date set at the original
date when the permit issued. In this regard, the permit would serve as a placeholder should
more water become available in the future. The State Engineer has essentially done this in
the Gila basin, issuing permits that do not allow for an actual diversion. Depending on the
circumstances, the State Engineer could apply a similar procedure elsewhere to meet a
growing shortage of water and imminent threat to senior water users.

{30} This discussion reveals the basic flaw in Petitioners’ argument. Petitioners are
mistakenly equating the issuance of a permit under the DWS with an absolute right to take
and use water pursuant to that permit. It would only be in the case of such an absolute water
right that the mere issuance of a permit in a fully appropriated basin would necessarily take
water from senior users and impair senior water rights. However, the DWS does not create
such an unconditional right—at least not on its face.

{31} All water rights, including those of Petitioners as well as those created by the DWS,
are inherently conditional. See, e.g., Tri-State, 2012-NMSC-032, ¶ 45 (“A junior water
rights holder cannot complain of deprivation when its water is curtailed to serve others more
senior in the system . . . . Such are the demands of our state’s system of prior
appropriation.”) They do not create an absolute right to take water. They are conditioned
on the availability of water to satisfy that right. Water may not be available for a number
of reasons, including drought or the lack of priority due to unsatisfied demand of senior
water rights. Accordingly, the DWS, which deals solely with permitting and not
administration, cannot facially be in conflict with Article XVI, Section 2 of the New Mexico
Constitution.

E.      Regulation of Domestic Wells to Protect Senior Water Rights

{32} We now turn to the administrative regulations regarding domestic wells currently in
place with the State Engineer. We find these regulations informative as to how the actual
use of domestic wells can be administered in such a way as to protect senior water users.
Today, domestic well permits are more regulated and integrated into the administrative
system than ever before. Regulations allow the State Engineer to effectively deal with some
of the practical effects of the issues raised in this case, including ways to mitigate the effects
of domestic wells on water shortages.

{33} By regulation, the State Engineer has reduced the default maximum allowable
diversion from three acre-feet to one acre-foot per year and per well per household. See
19.27.5.9(D)(1) NMAC. Presumably, this was done to mitigate the effects that hundreds of
domestic wells, considered in the aggregate, could have on a particular basin. Logically,
limiting domestic wells in such a way should reduce their impact simply by forcing the well

                                               12
owners to pump less water.

{34} Regulations also provide for the creation of “Domestic Well Management Areas,”
discussed previously, which allow the State Engineer greater power to protect senior water
users. 19.27.5.14 NMAC. In fact, the stated purpose of Domestic Well Management Areas
is “to prevent impairment to valid, existing surface water rights.” Id. Once a Domestic Well
Management Area has been declared, the State Engineer is required to “develop
administrative guidelines for each declared domestic well management area” that are “based
on the hydrologic conditions of the domestic well management area and the valid, existing
water rights located therein.” 19.27.5.14(A) NMAC. Thus, for each Domestic Well
Management Area, the State Engineer must determine, based on the specifics of that
particular basin, how to manage future domestic wells to prevent harm to senior water users.

{35} Significantly, according to the very permits that authorize them, domestic wells are
“subject to curtailment by priority administration as implemented by the state engineer or
a court.” 19.27.5.13(B)(11) NMAC. Curtailment by priority administration authorizes the
State Engineer to limit water use administratively in times of water shortage to protect senior
water rights. See NMSA 1978, § 72-2-9 (1907) (giving the State Engineer authority to
supervise the apportionment of water in New Mexico).

{36} Despite these legal provisions for priority administration of domestic wells,
Petitioners argue that for practical and political reasons the State Engineer will never really
curtail domestic wells. Petitioners rely on the deposition of former State Engineer John
D’Antonio, in which he stated that he would not curtail indoor use of a domestic well. The
district court incorrectly took this deposition testimony to mean that Mr. D’Antonio would
never curtail domestic wells in any manner. We understand the concern. This Court has
previously noted the practical challenges facing the state in curtailing the use of domestic
wells. See Herrington v. State of N.M. ex rel. Office of State Eng’r, 2006-NMSC-014, ¶ 50,
139 N.M. 368, 133 P.3d 258.

{37} But such speculation about what the State Engineer may or may not do in the future
cannot form the basis of a facial challenge in the present. As of 2012, Mr. D’Antonio is no
longer the State Engineer, and as such his policy is subject to change at the discretion of his
successor. Without specific facts supporting an as-applied challenge, we must assume that
domestic wells will be administered as the permits themselves are written: “subject to
curtailment by priority administration.” 19.27.5.13(B)(11) NMAC. In the absence of a
record to the contrary, we must assume that the State Engineer will fulfill the responsibility
and exercise the authority bestowed on that office by law. Accordingly, Petitioners’
reliance on Mr. D’Antonio’s deposition to claim that domestic wells will never be curtailed
in any fashion is simply shortsighted. That reliance offers no support for a facial
constitutional challenge to the DWS.

{38} In addition to curtailment by priority administration, “[t]he drilling of the well and
amount and uses of water permitted are subject to such limitations as may be imposed by the

                                              13
courts or by lawful municipal and county ordinances which are more restrictive than the
conditions of this permit and applicable state engineer regulations.” 19.27.5.13(B)(6)
NMAC. Therefore, not only are domestic well permits subject to curtailment by the State
Engineer, they are explicitly subject to limitations by our courts and by local ordinance,
should such a need arise after a proper evidentiary showing.

{39} As a practical matter then, domestic well permits, though issued upon application
without further inquiry, are subject in their use to many of the same conditions and
restrictions as are well permits for other uses like agriculture and industry. The State
Engineer has designed these conditions to protect senior water users—the very class of users
that, according to Petitioners, is threatened by the DWS. We have difficulty envisioning
how a water permit that is explicitly subject to curtailment by priority administration in times
of shortage, the very essence of prior appropriation and precisely what is required by the
language upon which Petitioners rely, can be at the same time be an impermissible exception
to that doctrine. Instead of creating an exception to prior appropriation, we view the DWS
as merely creating a different, more expeditious permitting procedure for domestic wells.

{40} The Legislature codified this simpler permitting process as a policy choice,
something that the New Mexico Constitution generally empowers our Legislature to do. See
N.M. Constitution art. XVI, § 2 (“[U]nappropriated water . . . [is] subject to appropriation
for beneficial use, in accordance with the laws of the state.” (emphasis added)). It was
understood by the Framers of the New Mexico Constitution that laws would have to be
passed, and in many instances were already passed, to define the particulars of water right
permitting and administration in New Mexico. The Framers intended for the Legislature to
prescribe precisely how an appropriation would occur, subject to the limit of beneficial use.
Nothing in the constitutional language indicates that all appropriations must have the same
application procedures. Rather, it appears that the New Mexico Constitution gives the
Legislature the power to make such policy choices and create different procedures for
different appropriations.

{41} The Legislature and the State Engineer have remained attentive since the DWS was
first passed in 1953. The Legislature reaffirmed this policy in 2003 when it rewrote and
recodified the domestic well exemption. See 2003 N.M. Laws ch. 298. Domestic wells were
again on the minds of the Legislature in the most recent legislative session. Two bills were
passed and signed into law to combat at least some of the potential harmful effects of
domestic wells. See 2013 N.M. Laws chs. 173, 224.

{42} Codified as NMSA 1978, Section 3-20-9.1, one of the new statutes requires either
State Engineer approval of sufficient water or proof of water rights acquired by means other
than a domestic well permit, before a subdivision plat may be approved if water rights have
been severed from the land upon which the subdivision will sit. Presumably, the statute is
directed at the practice of “double dipping,” whereby a developer buys a farm with water
rights, subdivides the farm, then severs and sells the water rights to a third party, while
having the new homeowners drill individual domestic wells for each subdivided lot.

                                              14
{43} The other new statute, an amendment to NMSA 1978, Section 47-6-11.2 (2013),
requires proof of service from a water provider and approval from the State Engineer, or a
right to use water other than by a domestic well, for any subdivision of “ten or more parcels,
any one of which is two acres or less,” before the subdivision can be approved. This appears
to preclude dense clusters of domestic wells, and their possible cumulative effect on senior
water rights. Based on these new statutes, we observe that the Legislature appears to be
aware of potential problems caused by domestic wells and has taken at least some remedial
action short of an outright repeal of the DWS to mitigate its effects.

{44} Thus, we cannot conclude that the DWS, a permitting statute, conflicts irreconcilably
with Article XVI, Section 2 of the New Mexico Constitution. The Constitution does not
require identical permitting procedures for all appropriations. What is required is priority
administration for the protection of senior users, a condition to which domestic well permits
have been subject for some time. The DWS only deals with how domestic wells are
permitted, not how they are administered. Thus, the DWS, at least on its face, does not
conflict with Article XVI, Section 2 and survives Petitioners’ facial challenge.

{45} Though Petitioners’ facial challenge proves unpersuasive, we emphasize that senior
water users do have other recourse under the law. A water user who is able to show actual
or impending impairment can make a priority call against junior users and, if that fails, the
water user could then file an as-applied challenge against the DWS. The same protections
for senior users apply against domestic wells as against any other junior water right. We
understand that showing such an impairment can be a difficult task, but without more than
the mere speculation of impairment in the present case, we cannot take the drastic step of
declaring a statute unconstitutional that has served this state for sixty years.

{46} Accordingly, we hold that the DWS does not on its face violate the New Mexico
Constitution, and we affirm the decision of the Court of Appeals to reverse the contrary
ruling of the district court. Our Court of Appeals has crafted a thoughtful, scholarly analysis
of the constitutional issues before us and the tensions those issues expose regarding
competing demands for a precious resource in the arid west. Undoubtedly that tension will
continue long after these Opinions issue. We agree with the Court of Appeals that aggrieved
citizens must look to the Legislature and the State Engineer for relief from many of these
problems, seemingly so intractable. We urge our Legislature to be diligent in the exercise
of its constitutional authority over—and responsibility for—the appropriation process. We
equally urge the State Engineer to fulfill its superintending responsibility by applying
priority administration for the protection of senior water users. Our courts remain available,
based upon sufficient evidence, to intervene in appropriate cases to ensure that “priority of
appropriation shall give the better right.”

{47} We do take issue with the Court of Appeals’ opinion in certain of its observations
regarding the priority doctrine. For example, its conclusion that “[t]he Constitution’s
priority doctrine establishes a broad priority principle, nothing more” simply goes too far.
See Bounds, 2011-NMCA-011, ¶ 37. One could read that statement to mean that priority

                                              15
water rights are nothing more than an aspiration, subject to legislative whim and
administrative discretion. Such a reading would be wrong, and it would be a mistake for
future litigants to cite the Court of Appeals opinion for any such proposition.

F.     The DWS Does Not Violate Petitioners’ Due Process Rights

{48} Petitioners also claim that the DWS violates due process of law, both procedurally
and substantively. There is some question whether this particular issue was abandoned
below. The Court of Appeals considered due process abandoned and said as much in its
opinion. Id. ¶ 13. The petition for writ of certiorari raised the issue, specifically in one of
the questions on which we granted certiorari. Out of an abundance of caution, we will
address the due process issue, but only to the extent it was developed in the briefs.

{49} Petitioners argue that “[u]ntil the State/Engineer bring domestic wells under the aegis
of the State Engineer’s administrative due process protections, the same as all other
applications for new groundwater appropriations, their actions are unconstitutional and
void.”

{50} Similar to the Fourteenth Amendment of the United States Constitution, Article II,
Section 18 of the New Mexico Constitution states that “[n]o person shall be deprived of life,
liberty or property without due process of law.” “Due process involves both substantive and
procedural considerations.” Madrid v. St. Joseph Hosp., 1996-NMSC-064, ¶ 25, 122 N.M.
524, 928 P.2d 250. “Procedural due process requires the government to give notice and an
opportunity to be heard before depriving an individual of liberty or property.” Id.
“Substantive due process cases inquire whether a statute or government action shocks the
conscience or interferes with rights implicit in the concept of ordered liberty.” Wagner v.
AGW Consultants, 2005-NMSC-016, ¶ 30, 137 N.M. 734, 114 P.3d 1050 (internal quotation
marks and citations omitted).

{51} We have said numerous times that “[t]he threshold question in evaluating a due
process challenge is whether there is a deprivation of liberty or property.” Mills v. N.M.
State Bd. of Psychologist Exam’rs, 1997-NMSC-028, ¶ 15, 123 N.M. 421, 941 P.2d 502; cf.
Bd. of Educ. of Carlsbad Mun. Schs. v. Harrell, 118 N.M. 470, 477, 882 P.2d 511, 518
(1994) (“Before a procedural due process claim may be asserted, the plaintiff must establish
that he was deprived of a legitimate liberty or property interest . . . .” (emphasis added));
Barreras v. N.M. Corr. Dep’t, 114 N.M. 366, 370, 838 P.2d 983, 987 (1992) (“In order to
assert a procedural due process claim under the Fourteenth Amendment, a plaintiff must
establish deprivation of a legitimate liberty or property interest . . . .” (emphasis added));
Moongate Water Co. v. State, 120 N.M. 399, 404, 902 P.2d 554, 559 (Ct. App. 1995) (In
order to prevail on a substantive due process claim, the plaintiff “must establish that its
property interests were injured by governmental action that shocks the conscience.”
(emphasis added)). Presumably, a property interest in an adjudicated water right would be
entitled to due process protections, if subjected to deprivation.


                                              16
{52} As previously discussed, however, Petitioners have been unable to demonstrate with
any specificity how the DWS caused or will cause any deprivation of their water rights.
Bounds was unable to show any actual impairment of his water rights before the district
court, as he received his full allotment of water. The only potential impairment to Bounds
was based on his assertion—with little evidentiary support—that any new appropriations
must necessarily cause impairment in a closed and fully appropriated basin. We have
already explained the difference between a permit issued pursuant to the DWS, and the
subsequent use of that permit subject to priority administration.

{53} Bounds did provide an expert who reasoned that because this is a fully appropriated
basin, then water for new appropriations, domestic wells included, must come from senior
users. This assertion was not based on the expert’s own scientific study of the basin but
rather the State Engineer’s determination that the basin was closed to further surface
appropriations. The expert did not make any calculations or present any models to quantify
the effect of domestic wells on Bounds’ water rights. We reject this kind of conclusory
statement as a substitute for scientific analysis. What Petitioners suggest is precisely the
bright line rule of impairment that this Court has rejected in the past. See Montgomery,
2007-NMSC-002, ¶ 24.

{54} Without any demonstration of actual impairment or imminent future impairment to
Bounds’ water rights, or at least something more than a speculative inference from the fact
of a closed and fully appropriated basin, the remaining due process analysis is
straightforward. Without a proven threat to water rights, there has been no deprivation of
property. Without a deprivation of property, there can be no due process violation.
Petitioners have not been deprived of anything—at least not on this record—that is subject
to either the procedural or substantive protections of the due process clause. As the
Washington Supreme Court stated in Lummi Indian Nation v. State, “the challengers have
cited no case, and we have found none, where mere potential impairment of some
hypothetical person’s enjoyment of a right has been held to be sufficient for a successful
facial due process challenge.” 241 P.3d 1220, 1231 (Wash. 2010). Accordingly, we agree
that such a facial due process challenge must fail. See id. at 1232.

CONCLUSION

{55}   For the above reasons, we hereby affirm the Court of Appeals.

{56}   IT IS SO ORDERED.

                                             ________________________________
                                             RICHARD C. BOSSON, Justice

WE CONCUR:

___________________________________

                                            17
PETRA JIMENEZ MAES, Chief Justice

___________________________________
EDWARD L. CHÁVEZ, Justice

___________________________________
CHARLES W. DANIELS, Justice

___________________________________
BARBARA J. VIGIL, Justice




                                    18